DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 34-37 in the reply filed on February 7, 2022 is acknowledged.

Status of Claims
Claims 1-15, 34-37, and 63 are currently pending in the instant application. Claims 1-15 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 34-37 are under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statements filed on March 27, 2019, March 23, 2020, April 3, 2020, and February 7, 2022 have been considered by the examiner. Note that the IDS filed on March 27, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document and all other information or that portion which caused it to be listed. A legible copy of foreign patent document number 5 was not submitted thus was not considered. In addition, foreign patent document numbers 2 and 6 in non-English language were not considered. A complete copy of the foreign patent document numbers 11 and 16 was not submitted for examiner’s consideration. Similarly, a complete copy of the foreign patent 

Specification
The abstract of the disclosure is objected to because the first sentence is a fragment, not a complete sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “an engineered capsid comprising at least a portion of serotype 2 and at least a portion of serotype 6”. The claims fail to particularly point out and distinctly claim which “portion” of the recited serotypes should be included in the engineered capsid. Further, since the claims recite “at least a portion” of two different serotypes, it is unclear what other 
The instant claims recite “a nucleic acid sequence encoding a modified IL-1Ra peptide”. The claims, however, do not particularly point out and distinctly claim what is “modified” and also fail to point out the reference nucleic acid sequence or the reference peptide, from which the claimed IL-1Ra nucleic acid/peptide is “modified”. As such, the aforementioned limitation cannot be clearly ascertained.
Claim 37 recites “wherein the vector comprises sc-rAAV2.5Hu-IL-1Ra.” The term “sc-rAAV2.5Hu-IL-1Ra” is not an art-recognized term, and the claim does not recite any structural elements pertaining to the aforementioned term. Hence, what “the vector comprises” cannot be ascertained. Since the structure of the “sc-rAAV2.5Hu-IL-1Ra” cannot be ascertained, and since the definitive meaning of the aforementioned term is not claimed, claim 37 will not be further treated on the merits in the instant case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (Gene Therapy, 2015, 22:536-545, applicant’s citation) in view of Beltran et al. (Gene Therapy, 2010, 17:1162-1174), Fuller et al. (US 6,018,029) and Watkins et al. (US 2009/0208563 A1).
Goodrich teaches that “with the development of self complementary AAV (scAAV), higher levels of protein could be produced more quickly (1 week with double stranded compared with 3-4 weeks with single stranded) suggesting that this vector is the preferred choice with respect to gene therapy trials.” See page 536.
Goodrich demonstrates that both scAAV2IL-1ra and scAAV6IL-1ra produce and express IL-1ra protein, wherein combination of the two vectors produces a high level of IL-1ra in the joints of an injected animal, thereby teaching that an additional, “alternative serotype” can lead to “enhanced IL-1ra” expression. See pages 537-538 and 541.
Goodrich reports that “gene therapy using an AAV-delivered IL-1ra transgene appears to provide the most stable transduction and results in the shortest time to protein production following in vivo injection.” See page 542.
Goodrich does not teach a chimeric scAAV2/6 vector comprising the instantly recited vector elements. Goodrich also does not disclose an IL-1ra sequence that is 90% identical to SEQ ID NO:2.
Beltran teaches that “rAAV chimeric serotypes” such as “rAAV2/5” can be made and used as a gene therapy vector and have been used in canine disease models for “viral-mediated gene therapies.” See pages 1162-1163.
Beltran teaches that plasmid constructs can be used to produce rAAV chimeric vectors, wherein the plasmid constructs include a construct comprising an “SV40 SD/SA” that “represents the SV40 late viral protein gene 16S/19S splice donor and acceptor signal” and “SV40 poly(A)” and “bGH poly A” sequences representing “polyadenylation signals”. See 

    PNG
    media_image1.png
    309
    430
    media_image1.png
    Greyscale

Fuller teaches that canine interleukin-1 receptor antagonist (IL-1ra) is useful for treating canine arthritis and other inflammatory diseases thus teaches making a recombinant expression vector comprising a “DNA encoding IL-1ra, in particular, canine IL-1ra” for producing/expressing canine IL-1ra protein, wherein the DNA sequence is SEQ ID NO:1, which shares at least 90% nucleotide sequence identity with SEQ ID NO:2 claimed in the instant case. See the entire reference including columns 3 and 5-7. 
Watkins teaches making a recombinant AAV (rAAV) vector expressing a canine IL-1ra nucleotide sequence represented by NCBI accession number “AY026462”, wherein the AAV vector comprises “SV40 poly A tail sequence”, wherein the AAV vector can comprise sequence derived from several AAV serotypes including AAV-2 and AAV-6. See paragraphs 0086, 0105, 0109, 0159. It is noted that the nucleotide sequence represented by NCBI accession number “AY026462” is 100% identical to SEQ ID NO:2 claimed in the instant case. See applicant’s own citation, NPL citation number 28 filed on March 27, 2019.

Accordingly, claims 34-36 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635